                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

JOHN HENRY CUNNINGHAM,                           §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §            2:17-CV-062-D
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
       Respondent.                               §


                                             ORDER

       After making an independent review of the pleadings, files, and records in this case, and the

January 23, 2019 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. It is therefore ordered that

the recommendation of the magistrate judge is adopted, and the petition for a writ of habeas corpus

is denied.

       Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2254 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that petitioner has failed to show (1) that reasonable jurists would find this

court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).
If petitioner files a notice of appeal,

( )     petitioner may proceed in forma pauperis on appeal.

(X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to
        proceed in forma pauperis.

SO ORDERED.

January 30, 2019.



                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE
